Citation Nr: 0533214	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include consideration as being secondary to a 
service-connected disability.  


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 until January 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  Service connection is in effect for type 2 diabetes 
mellitus.  

3.  The veteran's coronary heart disease has been causally 
related to his service-connected type 2 diabetes mellitus.  


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
Board finds that service connection for coronary artery 
disease is warranted.  As such, a discussion of the VCAA is 
not needed.

II.  Applicable Law and Regulations

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
pre-existing injury or disease that was aggravated by 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Coronary artery disease is a chronic disease subject 
to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Alternatively, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

III.  Factual Background and Analysis

The veteran contends that he is eligible for service 
connection for coronary artery disease.  The veteran alleges 
that his service-connected type 2 diabetes mellitus caused 
this coronary artery disease.  

The veteran had active service from July 1960 until January 
1982.  He was previously granted service connection in May 
2001 for type 2 diabetes mellitus, rated as 20 percent 
disabling.  The veteran now seeks service connection for 
coronary artery disease, which he contends was caused by his 
service-connected diabetes.  
The veteran's SMRs do not contain any reference to symptoms, 
findings, or diagnoses of coronary artery disease.  Without 
such an occurrence, direct service connection is not 
warranted. 

In addition, service connection cannot be presumed since the 
coronary artery disease did not manifest until more than one 
year after separation from service.  There is no indication 
of any symptoms of any coronary diseases until March 1990, 
eight years after retiring from service.  Therefore, the 
presumption does not apply.  

Regarding the issue of secondary service connection, the 
veteran submitted a letter from an examining physician, dated 
in September 1985, stating that the veteran's fasting blood 
sugar was "clearly elevated at 127 mg/dl, and his 2-hour 
post prandial blood sugar was only 89 mg/dl."  The physician 
noted that this "pattern was unusual and should be 
considered abnormal."  In addition, the physician noted that 
the veteran's coronary heart disease risk factor was 2.50, 
well above average.  

The veteran also submitted a May 2003 letter from a VA 
treating physician, stating that, based on the records 
provided by the veteran, "it seems he was actually showing 
sugars in the diabetic range as early as 1983 and was glucose 
intolerant as far back as 1981."  The physician further 
states that "based on the literature," the veteran's 
diabetes mellitus could be "placed as far back as the late 
70s," which "could explain the severity of his coronary 
disease at such a young age."  The Board finds this to be 
medical evidence that the veteran's coronary artery disease 
is proximately due to, or the result of, his service-
connected diabetes mellitus.

A January 2003 VA medical opinion states that, given its 
relatively short duration, the diabetes mellitus did not have 
any complications (including the cardiovascular problems).  
However, this opinion was based on a review which did not 
include the earlier records cited in the May 2003 opinion.  
Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has coronary 
artery disease that is secondary to his service-connected 
diabetes mellitus.  Under such circumstances, the benefit of 
the doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Therefore, secondary service connection is warranted.

ORDER

Entitlement to service connection for coronary artery disease 
as secondary to the service-connected diabetes mellitus is 
granted.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


